IN THE SUPREME COURT OF THE STATE OF NEVADA


                   OLYMPIA COMPANIES, LLC, A                            No. 83403
                   NEVADA LIMITED LIABILITY
                   COMPANY; AND GARRY V GOETT. A
                   NEVADA RESIDENT,
                                      Appellants,
                                                                           FILED
                                vs.                                         FEB 2 3 2022
                   MICHAEL KOSOR, JR., A NEVADA
                                                                           ELIZABETH A. BROWN
                   RESIDENT,                                             CLERK?F411PREME COURT
                                                                                .
                                      Respondent.                       BY
                                                                             DEPUTY CLERK


                                       ORDER DISMISSING APPEAL

                             Cause appearing, appellants rnotion for a voluntary disrnissal
                  of this appeal is granted. This appeal is dismissed. NRAP 42(b).
                             It is so ORDERED.

                                                           CLERK OF THE SUPREME COURT
                                                           ELIZABETH A. BROW;e1

                                                           BY:


                  cc:   Hon. Eric Johnson, District Judge
                        Dana Jonathon Nitz, Settlement Judge
                        Kemp Jones, LLP
                        Barron & Pruitt, LLP
                        Eighth District Court Clerk




 SUPREME COUR r
            OF
         NEVADA



CLERK'S ORDER

 II Ir   1917